Title: Silence Dogood, No. 6, 11 June 1722
From: Franklin, Benjamin
To: 

Quem Dies videt veniens Superbum,Hunc Dies vidit fugiens jacentem. Seneca.

To the Author of the New-England Courant.
  [No. VI.
  Sir,

Among the many reigning Vices of the Town which may at any Time come under my Consideration and Reprehension, there is none which I am more inclin’d to expose than that of Pride. It is acknowledg’d by all to be a Vice the most hateful to God and Man. Even those who nourish it in themselves, hate to see it in others. The proud Man aspires after Nothing less than an unlimited Superiority over his Fellow-Creatures. He has made himself a King in Soliloquy; fancies himself conquering the World; and the Inhabitants thereof consulting on proper Methods to acknowledge his Merit. I speak it to my Shame, I my self was a Queen from the Fourteenth to the Eighteenth Year of my Age, and govern’d the World all the Time of my being govern’d by my Master. But this speculative Pride may be the Subject of another Letter: I shall at present confine my Thoughts to what we call Pride of Apparel. This Sort of Pride has been growing upon us ever since we parted with our Homespun Cloaths for Fourteen Penny Stuffs, &c. And the Pride of Apparel has begot and nourish’d in us a Pride of Heart, which portends the Ruin of Church and State. Pride goeth before Destruction, and a haughty Spirit before a Fall: And I remember my late Reverend Husband would often say upon this Text, That a Fall was the natural Consequence, as well as Punishment of Pride. Daily Experience is sufficient to evince the Truth of this Observation. Persons of small Fortune under the Dominion of this Vice, seldom consider their Inability to maintain themselves in it, but strive to imitate their Superiors in Estate, or Equals in Folly, until one Misfortune comes upon the Neck of another, and every Step they take is a Step backwards. By striving to appear rich they become really poor, and deprive themselves of that Pity and Charity which is due to the humble poor Man, who is made so more immediately by Providence.
This Pride of Apparel will appear the more foolish, if we consider, that those airy Mortals, who have no other Way of making themselves considerable but by gorgeous Apparel, draw after them Crowds of Imitators, who hate each other while they endeavour after a Similitude of Manners. They destroy by Example, and envy one another’s Destruction.
I cannot dismiss this Subject without some Observations on a particular Fashion now reigning among my own Sex, the most immodest and inconvenient of any the Art of Woman has invented, namely, that of Hoop-Petticoats. By these they are incommoded in their General and Particular Calling, and therefore they cannot answer the Ends of either necessary or ornamental Apparel. These monstrous topsy-turvy Mortar-Pieces, are neither fit for the Church, the Hall, or the Kitchen; and if a Number of them were well mounted on Noddles-Island, they would look more like Engines of War for bombarding the Town, than Ornaments of the Fair Sex. An honest Neighbour of mine, happening to be in Town some time since on a publick Day, inform’d me, that he saw four Gentlewomen with their Hoops half mounted in a Balcony, as they withdrew to the Wall, to the great Terror of the Militia, who (he thinks) might attribute their irregular Volleys to the formidable Appearance of the Ladies Petticoats.
I assure you, Sir, I have but little Hopes of perswading my Sex, by this Letter, utterly to relinquish the extravagant Foolery, and Indication of Immodesty, in this monstrous Garb of their’s; but I would at least desire them to lessen the Circumference of their Hoops, and leave it with them to consider, Whether they, who pay no Rates or Taxes, ought to take up more Room in the King’s High-Way, than the Men, who yearly contribute to the Support of the Government. I am, Sir, Your Humble Servant,
Silence Dogood
